Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          DETAILED ACTION
This office action is in response to the communication filed on 08/16/2021. Claims 1-2 and 4-11 are pending in the application. Claims 1-2 and 4-11 have been rejected. 
Response to Arguments
Applicant’s argument, see remarks, filed on 08/16/2021, with respect to objection to claims 9 are fully considered and found persuasive. Previous objection to claim 9 is withdrawn because of the amendments made to the claim.  Applicant’s arguments, see remarks, filed on 08/16/2021, with respect to the interpretations of certain limitations in claims 1-8 under 35 U.S.C. 112(f) have been fully considered and found persuasive. Limitations in claims 1-8 are no longer interpreted under 35 U.S.C. 112(f). Applicant’s arguments, see remarks, filed on 08/16/2021, with respect to the rejection of claims 1 and 4-9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied Oba reference (please see office action below for detail explanations) Applicant’s arguments, see remarks, filed on 08/16/2021, with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered, however, moot in view of new ground of rejections presented in this office action. No specific Anzai et al  and Matsuura references was found to teach the features set forth by claim 2 (please see below for detail explanations) 

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0044451 A1 (hereinafter Anzai et al) in view of  US 2015/0153972 A1 (hereinafter Oba)
Regarding claim 1, Anzai et al teaches an information processing apparatus comprising: 
a first memory  (note figure 1.3: NV memory) storing a power control program for performing power saving control;  
a first processor (note figure 1.2: non-secure CPU); 
a second memory  (note figure 1.11: Boot ROM) storing an alteration detection program (note figure 1.111: falsification verification program); and 
a second processor (note figure 1.1: secure CPU),
wherein based on activation of the information processing apparatus, the second processor executes  the alteration detection program (note figure 1; and para. [0054], [0075]: execution of falsification verification program by the secure CPU), 
wherein the first processor (note figure 1.2: non-secure CPU) executes a change program that changes a program that is executed by the second processor (note figure 1.1: secure CPU 1; also 1.123: authentication program) from the alteration detection program to the power control program (note para. [0008] : loading various programs to be executed by the first CPU stored in the nonvolatile memory into the first RAM according to a verification result; and outputting the various programs to be executed by the second CPU stored in the nonvolatile memory to the second CPU; and para. [0054], [0075], [0078]: When the secure CPU 1 in secure mode is notified of the falsification verification request, the secure CPU 1 in secure mode performs falsification verification for the authentication program 
wherein,(upon establishment of a secure session), the second processor causes the first processor to shift into a power saving state by executing the power control program (note figure 3: steps 20 and  21; and para. [0068], [0069]: shifting to power saving mode; a power-saving mode for reducing power consumption according to processing is provided in the secure CPU 1 as one of the processor modes) 
Anzai et al fails to disclose expressly when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied, the second processor causes the first processor to shift into a power saving state.
However, Oba teaches when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied, the second processor causes the first processor to shift into a power saving state (note figure 9, step 1003; and para. [0004] - [0005], [0011]: shifting to power saving state according to certain condition; shifting to power saving mode after ending certain period of time)
Oba and  Anzai et al  are analogous art because they are from the same field of endeavor of  controlling selective execution of programs stored in an image/ information processing device. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Anzai et al  apparatus to further include the features of when a shift Oba since such arrangements would provide users with a well-known and cost effective mechanism for managing execution of programs by an image/ information processing device further utilizing device state information (note Oba, para. [0004] - [0005])
Regarding claim 4,  it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Anzai et al teaches the information processing apparatus,
wherein the second processor (note figure 1.1: secure CPU) detects whether or not the change program is altered (note para. [0007], [0054]); 
wherein the second processor activates the first processor in a case where the change program is not altered, and wherein the second processor does not activate the first processor in a case where the change program is altered (note para. [0007]-[0008] : loading various programs to be executed by the first CPU stored in the nonvolatile memory into the first RAM according to a verification result; and outputting the various programs to be executed by the second CPU stored in the nonvolatile memory to the second CPU; and para. [0054], [0078]: On the other hand, when the secure CPU 1 in non-secure mode is notified that there is no falsification to the authentication program in the secure CPU target program 31 as a result of the falsification verification)

Regarding claim 5,  it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Anzai et al teaches the information processing apparatus according to  claim 1, wherein, based on the change program, the first processor  (note figure 1.2: non-secure CPU) switches the program that is executed by the second processor  (note figure 1.1: secure CPU 1; also 1.123: authentication program) from the alteration detection program to the power control program and activates the second processor (note para. [0008], [0075 -0078])
Anzai et al fails to teach expressly first processor switching the program from the alteration detection program to the power control program and re-activates the second processor.
However, Oba teaches first processor (note para. [0162]: controller 102) switching the program from the alteration detection program to the power control program and re-activates the second processor (note para. [0150], [0162]: requiring the reactivation/ rebooting  processing when the state of the image processing controller 102 returns to the stand-by state 502 from the power saving state 504) 
Regarding claim 6,  Anzai et al teaches the    information processing apparatus according to claim 1, wherein the alteration detection wait program (note figure 1.111: falsification verification program), when executed, performs alternation detection on the power control program stored in the first memory (note figure 1.3: NV memory; and para. [0054], [0078], [0082]) 
Regarding claim 7,  Anzai et al teaches the information processing apparatus according to claim 1, wherein the first memory is a volatile storage medium (note figure 1.21: RAM)
Regarding claim 8,  Anzai et al teaches the information processing apparatus according to claim 1, wherein the second memory is a non-volatile storage medium (note figure 1.3: NV memory) 
Regarding claim 9,  Anzai et al teaches a method of processing information in an information processing apparatus, the information processing apparatus having a first memory  (note figure 1.3: NV memory) storing a power control program for performing power saving control, a first processor (note figure 1.2: non-secure CPU), a second memory (note figure 1.11: Boot ROM)  storing an alternation detection program, and a second  processor (note figure 1.1: secure CPU) that executes the alteration detection program to perform the method, the method comprising:
executing the alteration detection program by the second processor based on activation of the information processing apparatus (note figure 1; and para. [0054], [0075]: execution of falsification verification program by the secure CPU);
executing, by the first processor, a change program that changes a program that changes a program that is executed by the second processor from the alteration detection program to the power control program (note para. [0008] : loading various programs to be executed by the first CPU stored in the nonvolatile memory into the first RAM according to a verification result; and outputting the various programs to 
causing the first processor to shift  into a power saving state by executing the power control program by the second processor 
Anzai et al fails to disclose expressly executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied.
However, Oba teaches executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied (note figure 9, step 1003; and para. [0004] - [0005], [0011]: shifting to power saving state according to certain condition; shifting to power saving mode after ending certain period of time)
Oba and  Anzai et al  are analogous art because they are from the same field of endeavor of  controlling selective execution of programs stored in an image/ Anzai et al  apparatus to further include the features of executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied taught by Oba since such arrangements would provide users with a well-known and cost effective mechanism for managing execution of programs by an image/ information processing device further utilizing device state information (note Oba, para. [0004] - [0005])
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Oba teaches the information processing apparatus wherein the first memory stores an image processing program (note para. [0056], [0102], [0104]), and wherein, by executing the change program, the first processor enables the second processor to execute the image processing program (note para. [0056], [0102], [0104]: update/ changes to the image processing program; selective execution of the program)
Regarding claim 11, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore,  Anzai et al teaches the information processing apparatus further comprising: a third memory storing the change program (note para. [0019]-[0020]: program storage unit for storing the falsification verification program) Furthermore, Oba alternatively teaches a third 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anzai et al  in view of   Oba further in view of US 6,539,474 B2  (hereinafter Matsuura)
Regarding claim 2,   it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Anzai et al  teaches the information processing apparatus wherein the  first processor performs the control by switching 
Anzai et al  fails to disclose expressly wherein the first processor performs the control by switching a reset vector of the second processing unit.
 However, Matsuura teaches wherein the first processor performs the control by switching a reset vector of the second processing unit (note figure 3.3A, 3C: reset 
Matsuura and  Anzai et al  are analogous art because they are from the same field of endeavor of  selectively executing program based on error/ falsification detection. Therefore, at the time of effective filing date of invention, it would have been obvious to a person of ordinary skill in art to modify Oba- Anzai et al  apparatus to further include the features of wherein the first processor performs the control by switching a reset vector of the second processing unit taught by Matsuura since such arrangements would allow users to handle an error detection by securely diverting execution of program resides in another memory area/ address (note Matsuura, column 5, starts at line 40)

              			  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494